Case 2:17-cv-00230-RJS-DBP Document 441 Filed 03/25/21 PageID.6709 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


     Cvent Inc.,                                            MEMORANDUM DECISION AND
                                                            ORDER
                               Plaintiff,
     v.                                                     Case No. 2:17-cv-00230-RJS-DBP

     RainFocus, Inc. et. al,                                Chief District Judge Robert J. Shelby

                               Defendants.                  Chief Magistrate Judge Dustin B. Pead


           This matter is before the court on Plaintiff Cvent, Inc.’s Motion to Compel Access to

 Rainfocus’s Source Code. (ECF No. 437.) 1 After considering the record in this case the court

 will deny the motion. 2

           Cvent moves the court to access “’Review Laptops’ containing RainFocus’s source code

 and Cvent expert Kendyl Roman’s exhibits.” (ECF 437 p. 2.) Cvent argues Mr. Roman should be

 granted access in in his home office to the materials. Mr. Roman needs access to “1. Prepare for

 deposition; 2. Address 30(b)(6) deposition testimony; 3. check and potentially correct exhibits;

 and 4. Analyze RainFocus’s expert report to assist with depositions, motions, and trial.” Id.

           In response, RainFocus alleges Cvent’s motion is basically an attempt to fix Mr. Roman’s

 deficient expert report. RainFocus points to a hearing held before Chief Judge Shelby. On

 January 19, 2021, Chief Judge Shelby denied without prejudice RainFocus’s Motion to Exclude

 Mr. Roman, and ordered a second day of deposition to “more fully vet the substantial report and




 1
  This matter is referred to the undersigned in accordance with 28 U.S.C. § 636 (b)(1)(A) from Chief Judge Robert
 Shelby. (ECF No. 64.)
 2
  The court has determined that oral argument would not be materially helpful and will decide the motion on the
 basis of the written memoranda. DUCivR 7-1.
Case 2:17-cv-00230-RJS-DBP Document 441 Filed 03/25/21 PageID.6710 Page 2 of 2




 substantiating materials” from Mr. Roman. Jan. 19, 2021 Hr’g Tr. at 44:1. Chief Judge Shelby

 also noted that “I wouldn’t look kindly upon the expert now having new opinions beyond those

 disclosed in the report at the time of deposition.” Id. at 13:6-7.

        The instant dispute arose in working to schedule the deposition. Cvent requested that Mr.

 Roman review his work product and the source code on the review computers before any

 deposition. RainFocus offered eight-hours of review near Mr. Roman’s home, but “made clear it

 would be limited to reviewing existing work-product and not an opportunity to create more or fix

 his previous report.” (ECF No. 440 p. 2.) Cvent argues it would be unfair to not allow Mr.

 Roman the access it seeks. The court is not persuaded. It is clear Chief Judge Shelby did not

 intend a second day of deposition to be an opportunity to change the report. Moreover, the

 parties agreed under the Remote Source Code Protocol, that a Review Computer should not

 remain in Mr. Roman’s possession after July 15, 2020. Remote Source Code Protocol ¶ 6, Ex. D,

 ECF No. 440-4. The court finds RainFocus’s offer a workable solution for Mr. Roman’s need to

 refresh his recollection before his deposition.

        Accordingly, the motion is DENIED.



                  DATED this 25 March 2021.




                                                Dustin B. Pead
                                                United States Magistrate Judge




                                                    2
